             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 1 of 16



 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      KIRK MATHEWSON and CAROL                            No. 19-1705
 9    MATHEWSON; THATCHER
      MATHEWSON; ANV, LLC, a Washington                   COMPLAINT FOR VIOLATION OF
10    limited liability company; CELANE, LLC, a           THE CLEAN WATER ACT;
      Washington limited liability company; and           COMMON LAW TRESPASS;
11    TAPPS, LLC, a Washington limited liability          DAMAGE TO LAND AND
      company,                                            PROPERTY; NEGLIGENCE;
12                                                        NUISANCE; INVERSE
                     Plaintiffs,                          CONDEMNATION; DECLARATORY
13                                                        JUDGMENT; UNJUST
             v.                                           ENRICHMENT; AND INJUNCTION
14
      CITY OF KIRKLAND,
15
                     Defendants.
16

17

18
            Plaintiffs Kirk and Carol Mathewson, Campbell and Melissa Mathewson, ANV, LLC,
19
     Celane, LLC, and Tapps, LLC (collectively, “Plaintiffs”), for causes of action against defendant
20
     City of Kirkland (“Kirkland”), allege as follows.
21
                                               PARTIES
22
            1.      Plaintiffs Kirk and Carol Mathewson are husband and wife, residing in Kirkland,
23
     King County, Washington. Plaintiffs Kirk and Carol Mathewson are the owners of certain real
24
     properties situated in Kirkland, King County, Washington, with the following tax parcel
25
     numbers: 3892100045; 0825059070; 0825059238.
26

      COMPLAINT - 1                                                 GOLDFARB & HUCK
      CASE NO. 19-1705                                              ROTH RIOJAS, PLLC
                                                                  925 Fourth Avenue, Suite 3950
                                                                       Seattle, WA 98104
                                                                     Phone: (206) 452-0260
             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 2 of 16



 1
            2.      Plaintiff Thatcher Mathewson resides in Kirkland, King County, Washington.
 2
     Plaintiff Thatcher Mathewson is the part owner of certain real property situated in Kirkland, King
 3
     County, Washington, with the following tax parcel number: 0825059070.
 4
            3.      Plaintiff ANV, LLC is a Washington limited liability company with its principal
 5
     place of business in Kirkland, King County, Washington. Plaintiff ANV, LLC is the owner of
 6
     certain real property situated in Kirkland, King County, Washington, with the following tax
 7
     parcel number: 0192400060.
 8
            4.      Plaintiff Celane, LLC is a Washington limited liability company with its principal
 9
     place of business in Kirkland, King County, Washington. Plaintiff Celane, LLC is the owner of
10
     certain real property situated in Kirkland, King County, Washington, with the following tax
11
     parcel number: 0192400080.
12
            5.      Plaintiff Tapps, LLC is a Washington limited liability company with its principal
13
     place of business in Kirkland, King County, Washington. Plaintiff Tapps, LLC is the owner of
14
     certain real property situated in Kirkland, King County, Washington, with the following tax
15
     parcel number: 0825059020.
16
            6.      Defendant City of Kirkland (“Kirkland”) is a code city incorporated pursuant to
17
     Title 35A RCW, and situated in King County, Washington.
18
                                    JURISDICTION AND VENUE
19
            7.      Pursuant to 28 U.S.C. § 1331 and 33 U.S.C. § 1365(a), this Court has subject
20
     matter jurisdiction over Plaintiffs’ Clean Water Act claim. Pursuant to 28 U.S.C. § 1367(a), this
21
     Court has supplemental jurisdiction over Plaintiffs’ state-law claims, which form part of the same
22
     case or controversy as their Clean Water Act claim.
23
            8.      Venue in this Court is proper pursuant to, inter alia, 28 U.S.C. § 1391(b) and 33
24
     U.S.C. § 1365(c).
25

26

      COMPLAINT - 2                                                   GOLDFARB & HUCK
      CASE NO. 19-1705                                                ROTH RIOJAS, PLLC
                                                                    925 Fourth Avenue, Suite 3950
                                                                         Seattle, WA 98104
                                                                       Phone: (206) 452-0260
             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 3 of 16



 1
            9.      Plaintiffs have each submitted Claim for Damages forms to Kirkland pursuant to
 2
     Chapter 4.96 RCW. Each of Plaintiffs’ Claim for Damages forms were properly presented to
 3
     Kirkland’s agent appointed to receive claims for damages under Chapter 4.96 RCW and
 4
     contained all information required to be included by Kirkland’s Claim for Damages form. At
 5
     least sixty calendar days have elapsed after Plaintiffs’ submission of each of the Claim for
 6
     Damages forms to Kirkland.
 7
            10.     On July 29, 2019, Plaintiffs gave written notice of the violations set forth in this
 8
     complaint, and of their intent to file suit on the Clean Water Act (“CWA”) claim described herein,
 9
     to the Washington Department of Ecology (“Ecology”), the Environmental Protection Agency
10
     (“EPA”) Headquarters, EPA Region X, and Kirkland. See 33 U.S.C. § 1365(b)(1)(A).
11
            11.     More than sixty days have elapsed since service of Plaintiffs’ notice of intent to
12
     sue, as required by the CWA. Id. Neither the EPA nor Ecology has commenced or is diligently
13
     prosecuting a civil or criminal action in a court of the United States or a State to require Kirkland
14
     to address the violations alleged by Plaintiffs in this complaint. Id. at § 1365(b)(1)(B). Nor has
15
     Kirkland itself addressed the violations.
16
                                                   FACTS
17
            Kirkland is Required to Meet Federal and State Water Quality Standards.
18
            12.     Pursuant to the federal Clean Water Act, the National Pollutant Discharge
19
     Elimination System (“NPDES”) permit program regulates the discharge of stormwater into
20
     surface waters of the United States. Ecology issues NPDES permits to entities in Washington.
21
            13.     The State of Washington also regulates water quality pursuant to, inter alia,
22
     Chapter 90.48 RCW. Under that statute, the Legislature has declared it “to be the public policy
23
     of the state of Washington to maintain the highest possible standards to insure the purity of all
24
     waters of the state consistent with public health and public enjoyment thereof, the propagation
25
     and protection of wild life, birds, game, fish and other aquatic life, and the industrial development
26

      COMPLAINT - 3                                                     GOLDFARB & HUCK
      CASE NO. 19-1705                                                  ROTH RIOJAS, PLLC
                                                                      925 Fourth Avenue, Suite 3950
                                                                           Seattle, WA 98104
                                                                         Phone: (206) 452-0260
             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 4 of 16



 1
     of the state, and to that end require the use of all known available and reasonable methods by
 2
     industries and others to prevent and control the pollution of the waters of the state of
 3
     Washington.” RCW 90.48.010.
 4
             14.     Ecology regulations, including but not limited to WAC 173-201A, impose “Water
 5
     Quality Standards for Surface Waters of the State of Washington.”
 6
             15.     Ecology has found that “Polluted stormwater runoff contributes to issues with
 7
     human health, degraded quality for drinking water and in streams, rivers, lakes and the Puget
 8
     Sound. Low water quality in the natural environment impairs habitat and puts Washington fish
 9
     and wildlife at risk.”
10
             16.     Kirkland operates a stormwater collection and discharge system within its
11
     boundaries. Kirkland charges mandatory fees to property owners, including Plaintiffs, for the
12
     disposal of stormwater.
13
             17.     Kirkland operates under a Phase II Municipal Stormwater Permit (“Phase II
14
     Permit”) developed and administered by Ecology, which is necessary for Kirkland to legally
15
     discharge stormwater into surface waters.
16
             18.     Kirkland’s Phase II Permit prohibits, inter alia, “the discharge of toxicants to
17
     waters of the State of Washington which would violate any water quality standard, including
18
     toxicant standards, sediment criteria, and dilution zone criteria” and “a discharge which would
19
     be a violation of Washington State Surface Water Quality Standards (Chapter 173-201A WAC),
20
     Groundwater Quality Standards (Chapter 173-200 WAC), Sediment Management Standards
21
     (Chapter 173-204 WAC), or human health-based criteria in the National Toxics Rule (40 CFR
22
     131.45).” Kirkland is also obligated to “reduce the discharge of pollutants to the Maximum
23
     Extent Practicable (MEP).”
24
             19.     As required by its Phase II Permit, Kirkland has promulgated a “Surface Water
25
     Master Plan.”
26

      COMPLAINT - 4                                                  GOLDFARB & HUCK
      CASE NO. 19-1705                                               ROTH RIOJAS, PLLC
                                                                   925 Fourth Avenue, Suite 3950
                                                                        Seattle, WA 98104
                                                                      Phone: (206) 452-0260
             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 5 of 16



 1
            20.       In the Surface Water Master Plan, Kirkland admits that its Phase II Permit
 2
     “requires actions” in, inter alia, the following areas:
 3
                  •   “Illicit discharge detection and elimination”;
 4
                  •   “Control of runoff from new development and redevelopment and construction
 5
                      sites”;
 6
                  •   “Municipal maintenance and operations (stormwater management at City
 7
                      facilities)”; and
 8
                  •   “Monitoring and effectiveness studies.”
 9
            Kirkland is Discharging Excessive Quantities of Contaminated Stormwater onto
10          Plaintiffs’ Properties.
11          21.       Plaintiffs are the owners of certain real properties as set forth above
12   (the “Properties”) which abut a water channel flowing into Lake Washington (the “Channel”).
13   Certain of Kirkland’s documents refer to the Channel as “Houghton Creek,” “Lakeview Creek,”
14   or similar designations.
15          22.       The Channel is intermittent – that is, its flow decreases or ceases entirely
16   depending on the time of year and precipitation. On information and belief, the Channel is not
17   inhabited by fish.
18          23.       The Properties, and the Channel, are within the drainage basin designated as
19   “Houghton Slope A” by Kirkland’s Surface Water Master Plan.
20          24.       The Surface Water Master Plan characterizes the Houghton Slope A basin as
21   follows:
22
            This basin has one of the highest percentages of impervious surface coverage in
23          comparison to other basins. If unmitigated, this can lead to higher runoff volumes,
            durations, and frequency into the natural and constructed drainage systems.
24
            The Houghton Slope A basin has the lowest amount of forest cover of any basin
25          in Kirkland. Studies have shown that higher percentages of tree cover and other
            vegetation within basins correlate directly to quality creek, stream and lake
26

      COMPLAINT - 5                                                      GOLDFARB & HUCK
      CASE NO. 19-1705                                                   ROTH RIOJAS, PLLC
                                                                       925 Fourth Avenue, Suite 3950
                                                                            Seattle, WA 98104
                                                                          Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 6 of 16



 1          habitat, reduced runoff and improved surface water quality (Kirkland 2011 Urban
            Tree Canopy Assessment, AMEC).
 2          …
 3          71% of the stream channel in this basin is piped, and 29% is in an open channel.
            Piped flow is typically more prevalent in more developed areas of the city,
 4          especially in this basin where 97% of the area is either single family residential or
            commercial centers. Sometimes piped conditions are necessary because of steep
 5          topography and erosion problems ….
            …
 6          Development over the past 20 years has caused dramatic changes to the landscape
 7          throughout Kirkland and has significantly increased the impervious coverage in
            the Houghton Slope A basin. Currently, 46% of the basin is covered in impervious
 8          surface, resulting in increased stormwater runoff volume to the creek. This
            increased volume of runoff has implications for flooding, water quality and
 9          aquatic habitat concerns; it also requires increased operations and maintenance of
            the stormwater conveyance system to protect property and our streams and lakes.
10          …
11          Due to the steep slopes in this basin, erosion is a common problem along the open
            stream channels. Erosion can cause instability in slopes as well as increase the
12          potential for flooding because sediment will clog the storm system further
            downstream.
13

14          25.    Kirkland operates a stormwater collection and discharge system, which collects
15   stormwater from certain locations in the Houghton Slope A basin and directs that stormwater
16   into the Channel.
17          26.    On information and belief, Kirkland’s stormwater collection and discharge system
18   directs water from a decommissioned landfill into the Channel.
19          27.    Kirkland directs ever-increasing volumes of stormwater, from the impervious
20   surfaces upstream, through its stormwater collection and discharge system and into the Channel.
21          28.    Kirkland commissioned a study of its “Streams, Wetlands and Wildlife,”
22   including the Channel. The study noted that “[a] landfill site in the stream’s headwaters, in
23   addition to runoff in general, make the quality of its water suspect.” The study also observed:
24   “Ugly water! Road runoff, etc.” Additionally, the study noted that Kirkland should “[m]ake a
25   systematic investigation of water quality in this creek,” because “[s]tormwater inputs in the
26

      COMPLAINT - 6                                                    GOLDFARB & HUCK
      CASE NO. 19-1705                                                 ROTH RIOJAS, PLLC
                                                                     925 Fourth Avenue, Suite 3950
                                                                          Seattle, WA 98104
                                                                        Phone: (206) 452-0260
             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 7 of 16



 1
     Houghton neighborhood are suspect.” Further, the study observed erosion in the vicinity of the
 2
     Properties and the Channel, damaging the Properties and resulting in “sediment loading to Lake
 3
     Washington.” On information and belief, Kirkland did not follow the study’s recommendations
 4
     to mitigate contamination and erosion at the Channel.
 5
            29.     On information and belief, Kirkland’s stormwater collection and discharge system
 6
     has also increased the velocity of the water. The higher volume and velocity of the Channel have
 7
     caused, and continue to cause, increased erosion of the abutting lands, including on Plaintiffs’
 8
     property.
 9
            30.     Substantially all of the Channel located upstream from the Properties is enclosed
10
     in underground culverts and similar structures. On information and belief, Kirkland’s use of
11
     underground culverts in its stormwater collection and discharge system upstream of the
12
     Properties has exacerbated the excessive volume and velocity of water in the Channel in the
13
     vicinity of the Properties.
14
            31.     Similarly, substantially all of the Channel located downstream from the Properties
15
     is enclosed in underground culverts. In other words, virtually the only portion of the Channel
16
     that flows uncontained, at surface level is that portion which abuts the Properties.
17
            32.     On information and belief, the stormwater entering the Channel from Kirkland’s
18
     stormwater collection and discharge system collects and carries various pollutants, contaminants,
19
     toxicants, and/or other harmful substances. Such substances include, without limitation: fecal
20
     coliform bacteria and human and/or animal waste; excessive nutrients such as nitrogen and/or
21
     phosphorus resulting from fertilizer or detergent runoff; petroleum and other chemical products;
22
     and/or metals such as copper and zinc.
23
            33.     Pursuant to, inter alia, its Phase II Permit, Kirkland is obligated to prevent the
24
     discharge of contaminants, including into the Channel and onto the Properties. On information
25
     and belief, Kirkland has failed to take reasonable steps to prevent and/or mitigate the discharge
26

      COMPLAINT - 7                                                   GOLDFARB & HUCK
      CASE NO. 19-1705                                                ROTH RIOJAS, PLLC
                                                                    925 Fourth Avenue, Suite 3950
                                                                         Seattle, WA 98104
                                                                       Phone: (206) 452-0260
             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 8 of 16



 1
     of such contaminants into the Channel and onto the Properties by Kirkland’s stormwater
 2
     collection and discharge system. On the contrary, Kirkland actively causes the discharge of
 3
     contaminants into the Channel and onto the Properties through the stormwater collection and
 4
     discharge system that it operates.
 5
            34.     As a result of Kirkland’s actions, the portion of the Channel which abuts the
 6
     Properties is routinely, if not constantly, contaminated. Plaintiffs have tested the Channel and
 7
     have found significant concentrations of contaminants. For example, testing has indicated a
 8
     concentration of fecal coliform bacteria in excess of 2,000 times higher than allowed by
 9
     applicable water quality standards. The Channel also frequently appears turbid and emits a foul
10
     odor consistent with contamination.
11
            35.     After Plaintiffs advised Kirkland of the test results, Kirkland conducted its own
12
     testing of the Channel, which confirmed levels of fecal coliform “above State Water Quality
13
     Standards.” Kirkland posited that the major source of the contamination was “the collection of
14
     sources such as geese, rodents and pets that deposit fecal matter which is washed into the
15
     stormwater system and subsequently into streams during rain events.”
16
            36.     On information and belief, a portion of the contamination present in the Channel
17
     originates on property owned and/or operated by Kirkland, such as streets, sidewalks, and parks.
18
            37.     On information and belief, contaminants in the Channel have entered into the soil
19
     of the adjacent portions of the Property.
20
            38.     On information and belief, contaminants in the Channel also discharge into Lake
21
     Washington. Contamination of Lake Washington is an environmental and public health hazard
22
     which, inter alia, results in periodic closures of swimming beaches to the public.
23
            39.     The erosion and contamination of the Channel and nearby portions of the
24
     Properties by Kirkland’s stormwater collection and discharge system result in a hazard to human
25
     and animal health.
26

      COMPLAINT - 8                                                  GOLDFARB & HUCK
      CASE NO. 19-1705                                               ROTH RIOJAS, PLLC
                                                                   925 Fourth Avenue, Suite 3950
                                                                        Seattle, WA 98104
                                                                      Phone: (206) 452-0260
             Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 9 of 16



 1
            40.     The erosion and contamination of the Channel and nearby portions of the
 2
     Properties by Kirkland’s stormwater collection and discharge system impairs Plaintiffs’ use and
 3
     enjoyment of the Properties, and poses a threat to the health and wellbeing of Plaintiffs, their
 4
     family members, pets, and guests.
 5
            41.     The erosion and contamination of the Channel and nearby portions of the
 6
     Properties by Kirkland’s stormwater collection and discharge system impairs the market value
 7
     of the Properties.
 8
            42.     Since nearly the entirety of the Channel, other than the portion that abuts the
 9
     Properties, is already carried in underground culverts, there would be no substantial
10
     environmental impact from culverting and filtering the remaining portion of the Channel. On the
11
     contrary, culverting and filtering the Channel would benefit the environment by reducing erosion
12
     and contamination of the channel and surrounding areas.
13
            43.     Despite repeated and longstanding request by Plaintiffs, Kirkland has failed to
14
     address the underlying issues of excessive runoff and contamination, including by taking steps
15
     necessary to culvert and filter the remaining portions of the Channel.
16
            44.      On the contrary, Kirkland, through is stormwater collection and discharge
17
     system, continues to invade the Properties with excessive and contaminated stormwater.
18
                                       FIRST CAUSE OF ACTION
19
                            (Clean Water Act Citizen Suit, 33 U.S.C. § 1365)
20
            45.     Plaintiffs repeat and re-allege each and every allegation contained in Paragraphs
21
     1 through 44 above, as if fully set forth herein.
22
            46.     Lake Washington is a navigable waterway and a “water[] of the United States”
23
     pursuant to, inter alia, 33 U.S.C. § 1362(7), 33 C.F.R. § 328.3, and 40 C.F.R. § 122.2.
24
            47.     To the extent the Channel is a “tributary” of Lake Washington, it is also a “water[]
25
     of the United States” pursuant to, inter alia, 33 U.S.C. § 1362(7), 33 C.F.R. § 328.3, and
26

      COMPLAINT - 9                                                   GOLDFARB & HUCK
      CASE NO. 19-1705                                                ROTH RIOJAS, PLLC
                                                                    925 Fourth Avenue, Suite 3950
                                                                         Seattle, WA 98104
                                                                       Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 10 of 16



 1
     40 C.F.R. § 122.2. See United States v. Moses, 496 F.3d 984 (9th Cir. 2007); U.S. v. TGR Corp.,
 2
     171 F.3d 762 (2d Cir. 1999).
 3
               48.   Kirkland discharges pollutants, including but not limited to fecal coliform
 4
     bacteria, from various point sources (including without limitation various portions of its
 5
     stormwater collection system) into the Channel.
 6
               49.   Such pollutant discharges exceed the limits and other conditions provided by the
 7
     Clean Water Act, regulations promulgated thereunder, Kirkland’s Phase II Permit, and
 8
     Kirkland’s Surface Water Master Plan.
 9
               50.   As a proximate result of Kirkland’s unlawful discharge, Plaintiffs have suffered
10
     injury, including without limitation a loss of use, enjoyment, and market value to their property.
11
            51.      Plaintiffs provided proper notice to the EPA, Ecology, and Kirkland more than
12
     60 days prior to commencing this lawsuit, and thus are entitled to bring suit under 33 U.S.C.
13
     § 1365.
14
            52.      Accordingly, Plaintiffs are entitled to injunctive relief, costs, and attorney’s fees.
15
            53.      The Court may also assess civil penalties against Kirkland pursuant to 33 U.S.C.
16
     § 1319.
17
                                     SECOND CAUSE OF ACTION
18
                                         (Common Law Trespass)
19
               54.   Plaintiffs repeat and re-allege each and every allegation contained in Paragraphs
20
     1 through 53 above, as if fully set forth herein.
21
               55.   Plaintiffs have not consented, and do not consent, to the discharge of excessive
22
     and/or contaminated stormwater onto the Properties.
23
               56.   By Kirkland’s discharge of excessive and/or contaminated storm water onto the
24
     Properties via Kirkland’s stormwater collection and discharge system, Kirkland has intruded onto
25

26

      COMPLAINT - 10                                                    GOLDFARB & HUCK
      CASE NO. 19-1705                                                  ROTH RIOJAS, PLLC
                                                                      925 Fourth Avenue, Suite 3950
                                                                           Seattle, WA 98104
                                                                         Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 11 of 16



 1
     Plaintiffs’ Properties in a manner that interferes with Plaintiffs’ right to exclusive possession and
 2
     enjoyment thereof.
 3
            57.     As a direct result, Plaintiffs have suffered and continue to suffer irreparable harm,
 4
     in an amount to be proven at trial, including without limitation (a) damages for the cost to
 5
     remediate harm from erosion and/or contamination; (b) damages for loss of use; and (c) damages
 6
     for decreased market value of the Properties.
 7
                                      THIRD CAUSE OF ACTION
 8
                            (Damage to Land and Property, RCW 4.24.630)
 9
            58.     Plaintiffs repeat and re-allege each and every allegation contained in Paragraphs
10
     1 through 57 above, as if fully set forth herein.
11
            59.     Kirkland has, through its discharge of excessive and contaminated stormwater,
12
     come upon the land of Plaintiffs and wrongfully caused injury and/or waste thereto.
13
            60.     Kirkland knows, and/or has reason to know, that its actions are unauthorized, as
14
     demonstrated by, inter alia, Kirkland’s admissions that erosion and/or pollutants in the Channel
15
     exceed applicable limits.
16
            61.     Accordingly, pursuant to RCW 4.24.630, Kirkland is liable to Plaintiffs for
17
     damages arising from lost market value, injury to the land, costs of restoration, exemplary
18
     damages, attorney’s fees and costs, investigative costs, and other litigation-related costs.
19
                                     FOURTH CAUSE OF ACTION
20
                                                (Negligence)
21
            62.     Plaintiffs repeat and re-allege each and every allegation contained in Paragraphs
22
     1 through 61 above, as if fully set forth herein.
23
            63.     Kirkland owed and owes a duty of care to Plaintiffs, including to refrain from
24
     discharging excessive and/or contaminated water onto Plaintiffs’ Properties.
25

26

      COMPLAINT - 11                                                    GOLDFARB & HUCK
      CASE NO. 19-1705                                                  ROTH RIOJAS, PLLC
                                                                      925 Fourth Avenue, Suite 3950
                                                                           Seattle, WA 98104
                                                                         Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 12 of 16



 1
            64.     Kirkland breached its duty of care by, inter alia, discharging excessive and/or
 2
     contaminated water onto Plaintiffs’ property via Kirkland’s stormwater collection and discharge
 3
     system.
 4
            65.     As a direct, proximate, and foreseeable result of Kirkland’s breach, Plaintiffs have
 5
     been damaged and suffered harm and injury.
 6
            66.     Accordingly, Plaintiffs are entitled to damages in an amount to be proven at trial.
 7
                                       FIFTH CAUSE OF ACTION
 8
                                                 (Nuisance)
 9
            67.     Plaintiffs repeat and re-allege each and every allegation contained in Paragraphs
10
     1 through 66 above, as if fully set forth herein.
11
            68.     Pursuant to RCW 7.48.010, “whatever is injurious to health or indecent or
12
     offensive to the senses, or an obstruction to the free use of property, so as to essentially interfere
13
     with the comfortable enjoyment of the life and property, is a nuisance and the subject of an action
14
     for damages and other and further relief.” “Such action may be brought by any person whose
15
     property is, or whose patrons or employees are, injuriously affected or whose personal enjoyment
16
     is lessened by the nuisance.” RCW 7.48.020.
17
            69.     Pursuant to RCW 7.48.120, nuisance is broadly defined as follows: “Nuisance
18
     consists in unlawfully doing an act, or omitting to perform a duty, which act or omission either
19
     annoys, injures or endangers the comfort, repose, health or safety of others, offends decency, or
20
     unlawfully interferes with, obstructs or tends to obstruct, or render dangerous for passage, any
21
     lake or navigable river, bay, stream, canal or basin, or any public park, square, street or highway;
22
     or in any way renders other persons insecure in life, or in the use of property.”
23
            70.     In addition to Chapter 7.48 RCW, Washington also proscribes “common law
24
     nuisance.”
25

26

      COMPLAINT - 12                                                    GOLDFARB & HUCK
      CASE NO. 19-1705                                                  ROTH RIOJAS, PLLC
                                                                      925 Fourth Avenue, Suite 3950
                                                                           Seattle, WA 98104
                                                                         Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 13 of 16



 1
            71.     Kirkland’s conduct is injurious to health or indecent or offensive to the senses,
 2
     obstructs the free use of property, and/or annoys, injures, and/or endangers the comfort, repose
 3
     health, and safety of others.
 4
            72.     Kirkland’s conduct caused and continues to cause harm to Plaintiffs.
 5
            73.     Kirkland’s wrongful conduct has given rise to a public nuisance, which affects
 6
     not only Plaintiffs, but also others, including adjacent landowners and (through pollution of Lake
 7
     Washington) the entire community and local ecosystem.
 8
            74.     Pursuant to Chapter 7.48 RCW and Washington common law, Plaintiffs are
 9
     entitled to abatement of the public nuisance (and/or costs to abate), to an injunction preventing
10
     Kirkland’s wrongful conduct, and to obtain disgorgement, restitution, and or damages occasioned
11
     by the nuisance, in an amount to be proven at trial.
12
                                      SIXTH CAUSE OF ACTION
13
                                         (Inverse Condemnation)
14
            75.     Plaintiffs repeat and re-allege each and every allegation contained in Paragraphs
15
     1 through 74 above, as if fully set forth herein.
16
            76.     Kirkland is a government entity organized and operating pursuant to the
17
     Washington State Constitution and the laws of the State of Washington.
18
            77.     By directing large amounts of contaminated stormwater runoff onto the
19
     Properties, Kirkland has physically invaded, injured, and/or damaged the private properties of
20
     Plaintiffs for the public use of operating a stormwater drainage system. Such injury amounts, in
21
     substance, to a taking.
22
            78.     As a proximate result of Kirkland’s actions, Plaintiffs have suffered injury,
23
     including without limitation loss of use, enjoyment, and market value to the Properties.
24
            79.     Kirkland has not commenced formal takings proceedings against Plaintiffs.
25

26

      COMPLAINT - 13                                                  GOLDFARB & HUCK
      CASE NO. 19-1705                                                ROTH RIOJAS, PLLC
                                                                    925 Fourth Avenue, Suite 3950
                                                                         Seattle, WA 98104
                                                                       Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 14 of 16



 1
            80.     Accordingly, Kirkland is liable for inverse condemnation in an amount to be
 2
     determined at trial.
 3
                                    SEVENTH CAUSE OF ACTION
 4
                                         (Declaratory Judgment)
 5
            81.     Plaintiffs repeat and re-allege each and every allegation contained in paragraphs
 6
     1 through 80 above, as if fully set forth herein.
 7
            82.     An actual, present controversy exists between Plaintiffs and Kirkland regarding
 8
     payment or reimbursement of Plaintiffs’ current and future remedial action costs and damages
 9
     associated with hazardous substances released on, beneath, and potentially emanating from the
10
     Properties from Kirkland’s actions and inactions.
11
            83.     Pursuant to the Uniform Declaratory Judgment Acts (Chapter 7.24 RCW) and
12
     RCW 70.105D.080, Plaintiffs request a declaratory judgment that Kirkland is liable to Plaintiffs
13
     for all current and future remedial action costs and damages, including but not limited to
14
     attorneys’ fees and litigation expenses, incurred in responding to the contamination at, under, and
15
     that has potentially migrated from the Properties.
16
                                     EIGHTH CAUSE OF ACTION
17
                                           (Unjust Enrichment)
18
            84.     Plaintiffs repeat and re-allege each and every allegation contained in paragraphs
19
     1 through 83 above, as if fully set forth herein.
20
            85.     By using Plaintiffs’ property as a mechanism for the disposal of excessive and/or
21
     contaminated stormwater (a revenue-generating activity for Kirkland), without providing any
22
     compensation to Plaintiffs, Kirkland has been unjustly enriched at the expense of Plaintiffs.
23
            86.     Accordingly, Plaintiffs are entitled to damages in an amount to be proven at trial.
24

25

26

      COMPLAINT - 14                                                  GOLDFARB & HUCK
      CASE NO. 19-1705                                                ROTH RIOJAS, PLLC
                                                                    925 Fourth Avenue, Suite 3950
                                                                         Seattle, WA 98104
                                                                       Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 15 of 16



 1
                                       NINTH CAUSE OF ACTION
 2
                                                 (Injunction)
 3
             87.     Plaintiffs repeat and re-allege each and every allegation contained in paragraphs
 4
     1 through 86 above, as if fully set forth herein.
 5
             88.     Plaintiffs have a clear legal right to possession and enjoyment of their Property.
 6
             89.     Plaintiffs have more than a well-grounded fear of invasion of their property rights,
 7
     because such invasion is presently ongoing.
 8
             90.     Kirkland’s discharge of excessive and contaminated stormwater upon the
 9
     Properties has resulted in, and continues to result in, substantial injury to Plaintiffs.
10
             91.     Plaintiffs lack an adequate remedy at law because the continued injury to their
11
     property rights cannot be fully remedied by an award of damages.
12
             92.     Without injunctive relief, Plaintiffs would be forced to endure an invasion of their
13
     property for an indeterminate period of time.
14
             93.     Plaintiffs are entitled to temporary and permanent injunctive relief compelling
15
     Kirkland to cease discharging excessive and contaminated stormwater upon the Properties,
16
     including without limitation by compelling Kirkland to culvert and filter the Channel.
17
                                          PRAYER FOR RELIEF
18
             Wherefore, Plaintiffs respectfully request relief and judgment as follows:
19
             A.      For temporary and permanent injunctive relief, and/or for an order of ejectment,
20
     compelling Kirkland to cease discharging excessive and contaminated stormwater upon the
21
     Properties, including without limitation by compelling Kirkland to culvert and filter the Channel.
22
             B.      For damages against Kirkland for an amount to be proven at trial;
23
             C.      For an assessment of civil penalties against Kirkland pursuant to the Clean Water
24
     Act;
25

26

      COMPLAINT - 15                                                     GOLDFARB & HUCK
      CASE NO. 19-1705                                                   ROTH RIOJAS, PLLC
                                                                       925 Fourth Avenue, Suite 3950
                                                                            Seattle, WA 98104
                                                                          Phone: (206) 452-0260
            Case 2:19-cv-01705-RSM Document 1 Filed 10/22/19 Page 16 of 16



 1
            D.         For exemplary damages as allowed by law, including without limitation under
 2
     RCW 4.24.630.
 3
            E.         For pre- and post-judgment interest as allowed by law;
 4
            F.         For reasonable attorneys’ fees and costs as allowed by law;
 5
            G.         For leave to amend this Complaint to conform to evidence later discovered, pled,
 6
     or offered; and
 7
            H.         For any other relief that the Court deems just and proper.
 8

 9          RESPECTFULLY SUBMITTED this 22nd day of October, 2019.

10
                                                     Goldfarb & Huck Roth Riojas, PLLC
11                                                   /s/ Kit W. Roth        _____________
                                                     Kit W. Roth, WSBA No. 33059
12                                                   /s/ Christopher M. Huck_____________
                                                     Christopher M. Huck, WSBA No. 34104
13                                                   /s/ R. Omar Riojas     _____________
                                                     R. Omar Riojas, WSBA No. 35400
14
                                                     925 Fourth Avenue, Suite 3950
15                                                   Seattle, Washington 98104
                                                     Telephone: (206) 452-0260
16                                                   Facsimile: (206) 397-3062
                                                     E-mail: roth@goldfarb-huck.com
17                                                            huck@goldfarb-huck.com
                                                              riojas@goldfarb-huck.com
18

19                                                   Attorneys for Plaintiffs

20

21

22

23

24

25

26

      COMPLAINT - 16                                                    GOLDFARB & HUCK
      CASE NO. 19-1705                                                  ROTH RIOJAS, PLLC
                                                                      925 Fourth Avenue, Suite 3950
                                                                           Seattle, WA 98104
                                                                         Phone: (206) 452-0260
